DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 03/05/2021.  Claim(s) 1-2 and 4-7 are presently pending.  Claim(s) 1 is/are amended.  Claim(s) 3 is/have been cancelled.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Brown (Reg. No. 44450) on 3/29/2021.
The application has been amended as follows: 
Claim 1 is amended such that the last two paragraphs of claim 1, lines 36-39 (i.e. the paragraphs beginning with “wherein the protrusion surface is formed…” and “wherein only the protrusion surface protrudes…” respectively) are removed and replaced with the limitation “and wherein the protrusion faces the shroud groove portion from the downstream side.”
Claim 3 is cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because of the cancellation of claim 3 (see above Examiner’s amendment).
Regarding the rejection of claim(s) 1-2, 4, and 6 under 35 USC 103 as being unpatentable over Matsumoto (JP 2005-146977 A) in view of Kuwamura et al. (US 2014/0314579 A1), of claim 5 under 35 USC 103 as being unpatentable over Matsumoto as modified by Kuwamura et al. according to claim 1 and in further view of Boestad et al. (US 2,652,227), and of claim 7 under 35 USC 103 as being unpatentable over Matsumoto as modified by Kuwamura et al. according to claim 1 and in further view of Shibata et al. (US 2014/0119901 A1), the applicant(s) argues that these references, separately or combined, do not teach the recessed portion, as required by claim 1.  
The Office respectfully considers this argument not persuasive.  In the NonFinal Rejection of 11/05/2020, the Examiner cited space 41 as representing a portion of a recess formed on the outer peripheral surface of the rotor.  Here it is visually apparent from Fig. 1-4 that a recess is formed between adjacent blade hubs 21, and since blade hubs 21 may be considered as part of the rotor, it is clear that Matsumoto discloses the recess formed on the outer peripheral surface of the rotor, as claimed.  However, in view of the authorized examiner’s amendment, the rejection has been withdrawn, since Matsumoto does not teach the newly included limitation requiring that “the protrusion faces the shroud groove portion from the downstream side”.  
The applicant also argues that Kuwamura does not teach the configuration of shroud groove portion as claimed in the amended claim 1.
The Office respectfully considers this argument not persuasive.  In the NonFinal Rejection of 11/05/2020, the Examiner interprets the collection of the “curved portion’, “vertical portion”, and “inclined portion” as being the shroud groove portion, since it is visually apparent from the Examiner’s annotated Fig. 11 of Kuwamura that these features collectively represent a groove (i.e. a retraction from the axially downstream-most wall of the shroud).  It is further visually apparent from the Examiner’s annotated Fig. 11 of Kuwamura that, since the shroud groove portion extends to the radial tip of the shroud, it is clear that when the groove of Kuwamura is incorporated into Matsumoto according to the the rejection has been withdrawn, since Matsumoto does not teach the newly included limitation requiring that “the protrusion faces the shroud groove portion from the downstream side”.  
The applicant also argues that Shibata does not teach the “relation between the first wall surface, the second wall surface, and the protrusion surface” as recited in claims 1 and 7. 
The Office respectfully considers this argument not persuasive.  While Shibata does not explicitly teach a configuration in which a first wall is positioned downstream of a second wall, connected by a protrusion, as required by claim 7, Shibata is not relied upon to teach the entire configuration claimed.  Instead, Shibata is merely relied upon in the NonFinal rejection of claim 7 to modify Matsumoto to include a recessed first wall surface.  Since Matsumoto discloses the remaining structure (a first wall and second wall connected by a protrusion surface), the combination of Shibata and Matsumoto exhibits the claimed structural configuration.  However, in view of the authorized examiner’s amendment, the rejection has been withdrawn, since Matsumoto does not teach the newly included limitation requiring that “the protrusion faces the shroud groove portion from the downstream side”.  

Allowable Subject Matter
Claim(s) 1-2 and 4-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Primary Examiner, Art Unit 3745